Loring, J.
This appeal is wholly without merit. Where (as in the case at bar) the defendant hires from another person a horse, wagon and driver to carry merchandise from place to place as di*448rected by the defendant’s servant who accompanies the driver for that purpose alone, and nothing more appears, as matter of law the driver is the servant of the owner of the horse and wagon and not of the defendant. Nothing is better settled. The cases are collected in Shepard v. Jacobs, 204 Mass. 110.
The cases relied on by the plaintiff (Boomer v. Wilbur, 176 Mass. 482, Woodman v. Metropolitan Railroad, 149 Mass. 335, and Thompson v. Lowell, Lawrence & Haverhill Street Railway, 170 Mass. 577) have nothing to do with this case.

Order affirmed.